In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00322-CR

JASON ARTHUR DUCHESNEAU,                  §    On Appeal from County Criminal
Appellant                                      Court No. 1

                                          §    of Tarrant County (1522441)

V.                                        §    June 13, 2019

                                          §    Opinion by Justice Bassel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the

assessed court costs of $259. It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dabney Bassel
                                        Justice Dabney Bassel